         Case
          Case1:12-cr-00626-ER
               1:12-cr-00626-ER Document
                                 Document440-2 Filed02/12/16
                                          274 Filed  10/06/20 Page
                                                               Page11ofof77




                                   George Robert Goltzer
                                     Attorney At Law
                                     600 Fifth Avenue
                                        10th Floor
                                   New York, NY 10020
George R. Goltzer                                                            Tel. (212) 608-1260
Ying Stafford                                                                Cell (917) 553-6704
                                                                             Fax (1646) 430-8944
                                                                             grgoltzer@gmail.com




                                        February 12, 2016

                              Re: United States v. Tyrell Whitaker
                                       S1 12 Cr. 626 (ER)

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street
New York, NY 10007
Via ECF and First Class Mail

Dear Judge Ramos:

    This letter memorandum is submitted at the request, and on the behalf of the defendant, Tyrell
Whitaker (hereinafter “Whitaker”). Specifically, Whitaker submits this memorandum pursuant to
the All Writs Act (See 28 U.S.C. § 1651(a)) and Fed.R.CrimP. 33 which gives the Court “broad
discretion to set aside a jury verdict and order a new trial to avert a perceived miscarriage of
justice.” United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992); see United States v.
Robinson, 430 F.3d 537, 543 (2d Cir. 2005). Additionally, Whitaker submits that a new trial is
warranted based upon newly discovered evidence pursuant to Fed.R.Crim.P. 33(b)(1), a period
which does not expire in this case until August 25, 2017 (within 3 years after the verdict or finding
of guilty). In essence, Whitaker asserts that had the Court been accurately informed by the
government of the facts and circumstances of Whitaker’s alleged participation in the homicide of
Jeffery Henry the Court would have denied the government’s motion to certify him as an adult.

   I.      The Procedural Background

        A. The Juvenile Proceedings

       On October 18, 2011, the government filed a juvenile information, S1 12 Cr. 922 (ER)
charging Whitaker with committing acts of juvenile delinquency in violation of Title 18, United

                                                 1
         Case
          Case1:12-cr-00626-ER
               1:12-cr-00626-ER Document
                                 Document440-2 Filed02/12/16
                                          274 Filed  10/06/20 Page
                                                               Page22ofof77




States Code, Section 5031 et seq. Specifically, Whitaker was charged with participating in a
robbery and using and carrying firearms that caused a death during in relation to, and possessing
firearms in furtherance, of that robbery, in violation of Title 18, United States Code, Sections 1951,
924(j) and 2.

        On December 17, 2012, the government pursuant to Title 18, United States Code, Section
5032, moved for an order transferring Whitaker a juvenile, to adult status and permitting the
government to proceed against him by Criminal Indictment. On April 10, 2013, Whitaker
submitted its opposition brief. On July 24, 2013, the Court conducted a hearing regarding the
certification to adult status of Whitaker. Subsequently, the Court granted the government’s motion
to transfer Whitaker to adult status. The decision was rendered orally on August 2, 2013. Notice
of interlocutory appeal was timely filed on August 12, 2013. The Court of Appeals issued a
summary order denying the defendant’s interlocutory appeal. The appeal mandate was issued on
May 16, 2014.

       B. Superseding Indictment and Trial

       Thereafter on August 4 2014, Tyrell Whitaker was tried as an adult along with defendants
Raymond Christian, a/k/a “Reckless,” Glenn Thomas, a/k/a “Gucci,” on the indictment captioned
United States v. Raymond Christian, et al., S3 12 Cr. 626 (ER)(the “S3 Indictment”), which
charged the following:

               Count Two. Christian, Thomas and Whitaker were charged with
               committing the December 15, 2010 robbery at 54 Chambers Street,
               in violation of Title 18, United States Code, Sections 1951 and 2.

               Count Four. Christian, Thomas and Whitaker were charged with the
               murder of Jeffrey Henry through the use of a firearm arising from
               the robbery at 54 Chambers Street, in violation of Title 18, United
               States Code, Section 924(j).

               Count Five. Christian, Thomas, and Whitaker were charged with the
               possession or use of firearms during and in relation to the robbery at
               54 Chambers Street, which were brandished and discharged, in
               violation of Title 18, United States Code, Section 924(c)(1)(A)(ii)
               & (iii).

After several weeks of trial, on August 22, 2014, the jury rendered a guilty verdict against
Whitaker.

       During the trial it became abundantly clear that the government’s proffer regarding
Whitaker’s participation in the murder of Henry during the juvenile proceedings directly
contradicted the evidence presented at trial.




                                                  2
         Case
          Case1:12-cr-00626-ER
               1:12-cr-00626-ER Document
                                 Document440-2 Filed02/12/16
                                          274 Filed  10/06/20 Page
                                                               Page33ofof77




                                          ARGUMENT


       C. The Facts Presented At The Juvenile Proceedings
        At the Juvenile Proceedings the government steadfastly maintained that Whitaker was one
of the shooters that caused the death of Henry. The government stated that Whitaker and “one
other individual fired a number of shots that struck and killed Henry.” See Govt. Reply Memo. at
3. Specifically, that Whitaker and one other robber were on the inside of the front door and tried
to force it open and “began firing both through the door and, whenever they were able to crack it
open, out the door. As a direct result one of their shots hit Henry and Henry released the door. A
second shot also hit Henry (either before or after Henry released the door) and the robbers all ran
from the apartment.” Id.
       Thus the government was able to portray Whitaker as the violent shooter in the group that
had the presence of mind to bring a gun and shoot the victim dead. This was extremely prejudicial
to Whitaker during the Juvenile Proceedings and the defense had no ability to rebut it.
       D. The “Nature Of the Charges” Against Whitaker Was The Determining Factor In His
          Certification As An Adult
        The government relied heavily upon the nature of the offense charged. The government
argued that the Court should consider in making the transfer decision in a case involving serious
acts of violence such as the Whitaker case, courts have often afforded greater weight to the “nature
of the offense” factor than to other factors. “[W]hen a crime is particularly serious; the district
court is justified in weighing this factor more heavily than the other statutory factors.” Id. reply
brief at 9. In particular, the government argued the factors that should be afforded the greatest
weight in this case – namely, the seriousness of Whitaker’s crimes, including his participation in
the armed robbery and murder of a Newburgh drug dealer. Id.
         Further, the government played upon the fact that if Whitaker was not transferred to adult
status, he would face a maximum of five years of incarceration in a juvenile facility. See 18 U.S.C.
§ 5037(c)(1)(A).
        The Court made a point at the hearing to raise the fact that Whitaker went to the robbery
with a gun and that evinced Whitaker had the presence of mind that a murder would happen.

               THE COURT: It sound as though you are asking me to consider that
               the perpetrator of that attempted robbery had very little idea that
               anything like this might happen. They went in with fully loaded five
               guns into a location that they knew to be a place where drugs were
               stashed and in the all likelihood the individuals would be armed.

Transcript of Hearing at 47. But, in fact that is not what the trial evidence revealed. The trial
evidence revealed – if it is to be believed - that only two perpetrators were armed with a gun that
could not be connected to the ballistics evidence in the case.


                                                 3
        Case
         Case1:12-cr-00626-ER
              1:12-cr-00626-ER Document
                                Document440-2 Filed02/12/16
                                         274 Filed  10/06/20 Page
                                                              Page44ofof77




        Thus, the Court was misled about the nature of the charges against Whitaker. If the Court
got the wrong impression, so did the Court of Appeals, and under Strickland v. Washington, 466
U.S. 668, 694 (1984), a new trial should be ordered because of the “reasonable probability” that
but for government’s misleading facts regarding the crime committed, Whitaker would not have
been certified as an adult and facing lifetime imprisonment.
       E. The Facts Revealed At Trial
        At trial it was conclusively revealed that Whitaker in fact, could not and did not, shoot
Henry. In their closing argument the government could not ignore that the evidence presented
indicated that Whitaker could not have been the shooter.

              Here is Baynes' diagram…And you know this is what he did back
              in 2011. Remember what he said about this. The bottom, Bash and
              Bow Wow, right 2 by the door. There's Jeffrey right on the other
              side of the door. There's Baynes next. Quay Quay and Gucci. Then
              Reckless. And then Baby E. He said Baby E was shooting back.
              Akinto was shooting in one direction. Baby E was shooting back.
              He said that Gucci started where he drew, right here. But that at
              some point he came to help Bash and Bow Wow, to help them
              because they were struggling with Jeffrey Henry. They weren't able
              to get the door opened. So Gucci moved and changed positions.

Trial Transcript at 2197. At trial the government argued it didn’t matter who shot Henry. Because
the jury find Whitaker guilty on a theory of aiding and abetting. A stark and distinct difference
from what was presented at Whitaker’s Juvenile Proceedings. The government continued to argue
in their closing argument that it did not matter who was the shooter.


              Now what about the big question? Who shot and killed Jeffrey
              Henry? Was it Bash, Bow Wow, Gucci, Akinto Boone? Ladies and
              gentlemen, I'm just going to dismiss that out of hand. Akinto Boone
              told you that the hallway curved. It would take a magic curving
              bullet for Akinto Boone to shoot around that hallway. You saw that
              door. It didn't have any bullets in it. And as you heard from every
              witness, the door was barely opened. Let's forget about that Akinto
              Boone, those questions. That's ridiculous. Now, it's a distraction.
              But the question is --because if I were you, I would have been sitting
              here through this trial wondering who was the shooter? Which
              robber shot Mr. Henry? And the fact is we don't know. You heard
              that Bow Wow, Gucci, and Bash were taking turns firing at Mr.
              Henry. But you heard no evidence as to which of the robbers fired
              those fatal shots.

              But here's the bottom line. It doesn't matter. It doesn't matter. As I
              said earlier, each of the defendants is charged not only with
              committing the robbery and murder but also aiding and abetting

                                                4
        Case
         Case1:12-cr-00626-ER
              1:12-cr-00626-ER Document
                                Document440-2 Filed02/12/16
                                         274 Filed  10/06/20 Page
                                                              Page55ofof77




              those crimes as well. I expect that Judge Ramos' instruction will
              make clear to you that if you aid or abet the shooter, you are just as
              guilty as if you pulled the trigger.

Trial Transcript 2205-2206. The government was also forced to speculate as to Whitaker’s
involvement in Henry homicide.


              Bow Wow and Gucci were given revolvers by Mallory and Kev
              Gotti. They were not 9-millimeters. But you don't know what caliber
              gun Bash had. Maybe it was a 9. Maybe he's the one who shot Mr.
              Henry. Maybe the robbers traded guns before the robbery. And even
              though Bow Wow and Gucci had the .38 5 revolvers from Mallory
              and Gotti, maybe they swapped them with Bash and Baby E. We
              don't know. Anthony Baynes didn't know. Jamar Mallory didn't
              know. But it's besides the point.

Trial Transcript at 2206. The defense pointed out that these arguments by government contracted
their central piece of evidence – the Burden/Mallory tape.1

             It has always been the government's contention through the tapes, the
             Burden/Mallory tape, Tyrell Whitaker on the night of the robbery,
             and I tell you he wasn't there, had the chrome gun with the wheel, the
             .38. A weapon that parenthetically, although it is of some interest,
             could not have killed anyone.

Trial Transcript at 2266. The government’s own ballistics expert supported the fact that Whitaker
could not have been the shooter in the homicide of Henry.

             There's no dispute about that. In fact, their own expert, Mr. Frederick,
             was asked by one of these lawyers when he came back the next day:
             Do you know now whether you can fire a semiautomatic .380 or a
             nine-millimeter from a .38? He says, yes. How do you know? I tried
             it last night, and it doesn't work. So we know that that particular gun
             didn't kill Mr. Henry.

             Do you think Baynes, who was mixing truth and fiction, was lying
             about the silver revolver? Why would he? He had to give them
             something. He had to give up a couple of people. On the day it
             happened, in the hospital, he told the police again and again, They
             both had guns. One of them had a silver or chrome revolver. That's
             the only silver or chrome revolver in the case.

Trial Transcript 2267-2268.

1
 The Burden/Mallory tape was the basis of Whitaker’s post-trial motion for a new trial for
among other reasons it was entirely unreliable
                                                5
           Case
            Case1:12-cr-00626-ER
                 1:12-cr-00626-ER Document
                                   Document440-2 Filed02/12/16
                                            274 Filed  10/06/20 Page
                                                                 Page66ofof77




         F. The All Writs Act2

         Whitaker submits that this Court should reconsider its Order to transfer Whitaker to adult
status given that the information provided to the Court at the time was misleading and false. The
Court can grant this application by way of the AWA and Fed. R. Crim. P. 33. The AWA provides
in totality: “The Supreme Court and all courts established by Act of Congress may issue all writs
necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and
principles of law.” See All Writs Act, 28 U.S.C. § 1651(a) (2000). The AWA has been described
as “[t]he most expansive and open-ended language” in the Judiciary Act. The Act allows a federal
court to “avail itself of all auxiliary writs as aids in the performance of its duties, when the use of
such historic aids is calculated in its sound judgment to achieve the ends of justice entrusted to it.”
United States v. N.Y. Tel. Co., 434 U.S. 159, 172–73 (1977).

         G. Federal Rule of Criminal Procedure 33

        Similarly, under Rule 33 of the Federal Rules of Criminal Procedure, this Court may
“vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.R.Crim.P.
33(a). Although the burden of showing “essential unfairness” is on the defendant, United States ex
rel. Darcy v. Handy, 351 U.S. 454, 462 (1956) (citations omitted), the Court “must strike a balance
between weighing the evidence and credibility of witnesses and not wholly usurp[ing] the role of
the jury.” United States v. Ferguson, 246 F.3d 129, 133 (2d Cir. 2001). As a result, “[t]he ultimate
test on a Rule 33 motion is whether letting a guilty verdict stand would be a manifest injustice.”
Ferguson, 246 F.3d at 134 (citation omitted); see United States v. Snype, 441 F.3d 119, 140 (2d
Cir. 2006).

                 a. Timeliness

        With regard to the timeliness of the motion Rule 33 has been construed to allow a
Fed.R.Crim.P. 33 new trial claim to be made at this time, under the “excusable neglect” provision.
United States v. Polouizzi, 687 F. Supp. 2d 133 (E.D.N.Y 2010) (Weinstein, J.). (The Second
Circuit vacated the new trial order in a summary order, but the vacatur was on the merits, not on
the ground of procedural correctness of the Rule 33 order. United States v. Polouizzi, 09-4594, 393
Fed.Appx. 784 (2d Cir. 2010).

         H. The Importance of Collateral Relief in Juvenile Cases

        Collateral relief is a vital part of the American criminal justice system. By filing post-
conviction petitions after the close of direct appeal, defendants can raise claims based on evidence
outside the record that was not known or available at the time of trial. The ability to invoke
collateral relief is critical for adjudicated juveniles. Youth have been shown to be especially
vulnerable as a population to wrongful conviction—and, in particular, to false confession. As the
U.S. Supreme Court has recognized on several occasions, juveniles are categorically less mature,
less able to weigh risks and long-term consequences, more vulnerable to external pressures, and

2
    (hereinafter referred to AWA)
                                                  6
         Case
          Case1:12-cr-00626-ER
               1:12-cr-00626-ER Document
                                 Document440-2 Filed02/12/16
                                          274 Filed  10/06/20 Page
                                                               Page77ofof77




more compliant with authority figures than are adults. The Supreme Court has concluded, in turn,
that these youthful traits mean that the risk of false confession is “all the more troubling” and “all
the more acute” when the “subject of a custodial interrogation is a juvenile.”
         This conclusion has roots that extend back to the 1967 Supreme Court case In re Gault, in
which the Supreme Court explained that “authoritative opinion has cast formidable doubt upon the
reliability and trustworthiness of ‘confessions’ by children.” In re Gault, 387 U.S. 1, 52 (1967),
see also Roper v. Simmons, 543 U.S. 551, 569 (2005) and Graham v. Florida, 130 S. Ct. 2011,
2026-27 (2010).
                                          CONCLUSION

       For the reasons stated the defendant’s application should be granted.


                                               Respectfully submitted,


                                               _/S/______________
                                               George Goltzer
                                               Ying Stafford
                                               Attorneys for Tyrell Whitaker
cc: All Counsel (ECF)




                                                  7
